DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-10, in the reply filed on 4/1/2022 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multiple skeletal “pipes” (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. In particular, such structure, namely reference number 11, is not illustrated as being pipes, i.e. tubes or hollow pipes (see Merriam-Webster Dictionary), as the term is understood in the art.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “Disclosed is” in line 1 should be deleted as being implied and not contributing to the conciseness of the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 10 is objected to because of the following informality: “a auxiliary” in lines 1-2 should be amended to recite –an auxiliary--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a controller (40) automatically checking and recording a growth state of the plant by analyzing an image photographed by the detector” in lines 8-9, rendering the claim indefinite because it is unclear as to the role of these method steps in an apparatus claim. Because the claim is an apparatus claim, the method steps will be interpreted as meaning that the controller is configured or capable of performing the method steps.
Re Claim 3, it is unclear as to what “and is integrally formed with” in line 4 is modifying, e.g. the plantation board or the planting holes.
Claim 4 recites the limitation "the flame-resistant layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Additionally, the recitation of “unavoidable impurities” in line 5 renders the claim indefinite, because the scope of “unavoidable” has not been disclosed in the Specification in a manner that would have apprised an ordinarily skilled artisan at the time of Applicant’s invention as to what would be considered to be “unavoidable impurities,” versus not “unavoidable impurities.” It is further unclear as to units of “0.1 to 1.0” by weight of ammonia in line 4.
Re Claim 6, it is unclear as to how a watering nozzle may be “continuously arranged” at a lower end of the watering pipe in lines 2-3. As Applicant’s invention is best understood, the limitation will be interpreted to require an array of continuously arranged watering nozzles at the lower end of the watering pipe.
Claim 7 recites the limitation "the outside" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is further unclear as to what “the outside” is an outside of.
Claim 9 recites the limitations "each planting area," “each zone,” “the growth state of each boundary zone,” “the analyzed picture,” and “the growth status” in lines 4, 7, 8, 8, and 9-10, respectively.  There is insufficient antecedent basis for each of these limitations in the claim. It is further unclear as to whether “a color image” In line 2 is distinct form the “an image” previously recited in claim 1; and whether “an image” in line 5 is distinct from the “an image” previously recited in claim 1 and/or “a color image” previously recited in the same claim.
Re Claim 10, it is unclear as to whether “an upper end” In line 2 is distinct form the upper end previously recited in claim 1; and the meaning of “to guide information identified by colors of the grown plants” in lines 5-6 is unclear, for example to guide information where? Claim 10 recites the limitation "the grown plants" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 5, and 8 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai, JP 2008228731 A (submitted by Applicant on IDS filed 4/1/2022; English-language translation provided on PTO-892), in view of Gartland, U.S. Patent Application Publication No. 2020/0404860 A1, and Coen et al., WO 2020/230126 A1 (hereinafter Coen).
Re Claim 1, Kawai teaches a wall landscaping system for easy growth management with automatic watering and plant growth analysis, which creates a vertical garden on an interior or exterior wall of a structure (see, e.g., abstract), the system comprising:
A main body (1; see figure 1 and translation at paragraph [0019]) installed to cover the wall (W) to have a plant grown thereon (see id.);
A watering part (3) disposed to supply water to the plant (see figure 1 and translation at paragraphs [0019], [0021], and [0025]);
A detector (47) disposed around the main body (compare figure 1, with Applicant’s figure 1) to photograph the plant (see figure 1 and translation at paragraphs [0041]-[0042] and [0061]); and
A controller (48, T) automatically checking and recording a growth state of the plant using an image photographed by the detector (see translation at paragraphs [0041]-[0043]), and remotely notifying a manager (via T) according to the growth state of the plant. See id.
Kawai does not expressly teach whether the watering part is disposed at an upper end of the main body, or the controller analyzing the image photographed by the detector.
Gartland, similarly directed to a wall landscaping system for easy growth management with automatic watering, which creates a vertical garden on an interior or exterior wall of a structure (see, e.g., figure 1 and abstract), the system comprising: a main body installed to cover the wall to have a plant grown thereon (see id.), teaches that it is known in the art to have a watering part (38, 46, 70, 82, and associated irrigation components; see figure 1 and paragraphs [0014] and [0016]-[0018]) disposed at an upper end of the main body (see id. and figure 3) to supply water to the plant. See figures 1 and 3 and paragraphs [0014] and [0016]-[0018].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Kawai to have the watering part disposed at an upper end of the main body to supply water to the plant, as taught by Gartland, in order to efficiently irrigate the plants using gravity in a known manner. Combining the teachings of Kawai and Gartland amounts to merely repositioning the watering part without changing its function, and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Additionally, Coen, similarly directed to a system comprising: a detector (cameras; see 16:27-17:9, 20:6-9, 21:3-10, and 22:7-15) disposed around the plant to photograph the plant (see id. and photographs in figure 4); and a controller (computing platform having a processor and trained engine; see figure 6, 4:30-5:15, 18:1-24, 24:11-23, and 35:6-26) automatically checking and recording a growth state of the plant by analyzing an image photographed by the detector (see id.), and remotely notifying a manager according to the growth state of the plant. See 10:1-21.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Kawai as modified by Gartland to have the controller automatically checking and recording a growth state of the plant by analyzing an image photographed by the detector, and remotely notifying a manager according to the growth state of the plant, as taught by Coen, in order to use an intelligent controller capable of performing analysis on the plant for automatically and at an early stage notifying a manager of potential plant problems or plant growth.
Re Claim 6, Kawai as modified by Gartland and Coen teaches that the watering part includes: a watering pipe (Gartland 38) disposed across the upper end of the main body (see Gartland at figure 1 and paragraph [0014]); a watering nozzle (Gartland 46; see Gartland at figures 3 and 5 and paragraphs [0014] and [0018]) continuously arranged (see id. and Gartland at paragraph [0011], noting the teaching of planter boxes “which cooperate to completely cover the vertical wall surface 12” and each of the planter boxes “immediately below the nozzle 46”) at an end of the watering pipe (see Gartland at figures 3 and 5) to discharge water downward in a drop manner (see id. and Gartland at paragraphs [0014] and [0018]); and a watering machine (see Gartland at figure 1 and paragraphs [0014], [0016], and [0018]; Kawai at figure 1 and translation at paragraphs [0029]-[0035] and [0049]-[0052]) connected to the watering pipe (see id.) and supplying water at a prescribed interval. See Gartland at paragraphs [0017]-[0018] and claims 7 and 17; Kawai translation at paragraphs [0050]-[0052].
Re Claim 7, Kawai as modified by Gartland and Coen teaches that the watering machine includes: an on-off valve (see Kawai translation at paragraphs [0030]-[0032]) supplying water from the outside (Kawai “water source”) in accordance with a signal (see id.); a water tank (Gartland 82; Kawai 12) storing the supplied water at a predetermined capacity (see id.; Gartland at figure 1); a pump (Kawai 33; Gartland 112) pumping the stored water into the watering pipe (see Kawai translation at paragraph [0035]; Gartland at figure 1 and paragraph [0018]); a filter (Kawai 29, 18) for filtering the pumped water (see Kawai translation at paragraphs [0026] and [0033]); and a timer (Gartland 110) operating the pump at a predetermined interval. See Gartland at paragraphs [0017]-[0018].
Re Claim 8, Kawai as modified by Gartland and Coen teaches that the detection unit includes a color camera (see Coen at 16:27-17:9, 21:3-10, 27:10-27, and 32:11-16) photographing color of the plant that is disposed to be grown (see id.) toward the front of the main body (see Kawai at figure 1 and translation at paragraphs [0041]-[0043]); and a depth camera (see Coen at 22:7-15, 27:10-27, and 32:11-16) disposed is known geometrical relation to the color camera (see Coen at figure 4, 16:27-17:1, 19:28-20:9, and 20:30-21:2) to photograph a size of the plant to a depth by an infrared light reflected from the main body. See Coen at figure 4 and 22:7-15, noting the teaching of a time of flight depth camera; see also Spec. at 11:29-12:2.
Although Kawai as modified by Gartland and Coen does not expressly teach whether the depth camera is disposed on the same line as the color camera, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to facilitate image matching by the depth and color cameras, and to position both cameras in a manner that does not interfere with plant growth.
Re Claim 9, Kawai as modified by Gartland and Coen teaches that the controller includes: a load module (see Coen at claim 24, 9:11-20, and 24:11-15) making a request for a color image and a depth image to be received (Coen activating the sensors; see also figure 6); an adjustment module setting a range of the main body as an analysis area in the color image and the depth image (see Coen at figure 3, 29:3-6, and 30:29-31:3); an arrangement module portioning a boundary zone for each planting area by extracting only the set analysis area (see Coen at figures 6-8, 26:11-23, 31:27-32:6, and 35:1-9); a capture module extracting and recording an image as a picture (see id.); an analysis module (AI engine or trained neural network) determining a growth state of the plant by color and depth of the plant for each zone in the recorded picture (see Coen at figures 9 and 11, 10:10-16, 18:13-21, 26:17-28, 31:29-32:6); an output module (see figures 8, 9, and 11, 27:3-7, and 35:18-26) displaying the growth state of each boundary zone in the analyzed picture by colors capable of being distinguished by a naked eye (see id. and 26:4-8); and a notification module (phone display) notifying the manager of the growth status of the plant of each boundary zone with visual information. See Coen at figures 8, 9, and 11, 27:3-7, and 35:18-26.
Kawai as modified by Gartland and Coen does not expressly teach the capture mode extracting and recording the image as a picture at a predetermined interval, the analysis module determining the growth state of the plant by average color and depth; or the notification module notifying the manager with audible information.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the capture mode to extract and record the image as a picture at a predetermined interval, so as to prevent unnecessary and bulky data storage. Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the analysis module of Kawai as modified by Gartland and Coen to determine a growth state of the plant by average color and depth of the plant, in order to eliminate false results. It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the notification module of Kawai as modified by Gartland and Coen to notifying the manager of the growth status of the plant of each boundary zone with visual and audible information, in order to create a noise such that the manager knows a notification has been received, and/or to provide a notification in audible form for a vision-impaired manager.
Claims 2, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai, Gartland, and Coen as applied to claim 1 above, and further in view of Oh, KR 10-1947139 (document and English-language translation submitted by Applicant on IDS filed 4/1/2022), and Law, U.S. Patent Application Publication No. 2016/0295807 A1.
Re Claim 2, Kawai as modified by Gartland and Coen does not expressly teach the claim limitations.
Oh, similarly directed to a wall landscaping system for easy growth management with automatically watering, which creates a vertical garden on an interior or exterior wall of a structure (see figure 4), the system comprising: a main body (formed by 110, 120, 130, 140, 10/20; see id.) installed to cover the wall (see id.) to have a plant grown thereon (at P; see id. and translation at page 17, paragraph 1 (beginning “Referring to Figure 4,…”)); teaches that it is known in the art to have multiple skeletal rods (101; see figure 4 and translation at page 17, paragraph 2 (beginning “Moreover,…”)) attached to the wall (see id.); a support plate (120; see id.) attached to outer surfaces of the skeletal pipes and finished in a plane (see id.); a waterproof film (140) attached to an outer surface of the support plate to block moisture (see figure 4 and translation at page 17, paragraphs 1-2, noting that 140 is attached to the outer surface of 120 via 130); and one or more plantation boards (10, 20) attached to an outer surface of the waterproof cloth to have the plant grown thereon. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the main body of Kawai as modified by Gartland and Coen to comprise multiple skeletal rods attached to the wall; a support plate  attached to outer surfaces of the skeletal pipes and finished in a plane; a waterproof film attached to an outer surface of the support plate to block moisture; and one or more plantation boards attached to an outer surface of the waterproof cloth to have the plant grown thereon, as taught by Oh, in order to form a strong support structure for the vertical garden, and to provide a waterproof film and plantation board for fostering plant growth while preventing water egress from the system which could damage the wall.
Although Kawai as modified by Gartland, Coen, and Oh does not expressly teach whether the waterproof film is a cloth, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the film of Kawai as modified by Gartland, Coen, and Oh to be a cloth, in order to use a desired material, for example for added flexibility or reduced weight, in order to optimize the structural stability of the system and growth of the plants.
Although Kawai as modified by Gartland, Coen, and Oh does not expressly teach whether the multiple skeletal pipes are attached in a form of a grid, such would have been an obvious modification to a person having ordinary skill in the art at the time of Applicant’s invention, in order to provide additional vertical supports to optimize the structural stability of the system, especially for larger plants or when more plants are to be grown on the wall.
Additionally, Law, similarly directed to a wall landscaping system for easy growth management with automatic watering, which creates a vertical garden on an interior or exterior wall of a structure (see figures 1 and 3 and abstract), the system comprising: a main body (1 in figure 1; or 1, 7, 8 in figure 3) installed to cover the wall to have a plant grown thereon (see figures 1 and 3 and abstract), teaches that it is known in the art for the main body to include a waterproof film (7; see figure 3 and paragraph [0078]) to block moisture (see id.); a root-resistant film (4; see figure 3 and paragraph [0070]) attached near an outer surface of the waterproof film to block penetration of plant roots (see id.); and one or more plantation boards (2, 3) attached to an outer surface of the root-resistant film to have the plant grown thereon. See figures 2 and 3.
It would have been further obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Kawai as modified by Gartland, Coen, and Oh to have a root-resistant film attached near an outer surface of the waterproof cloth to block penetration of plant roots, as taught by Law, in order to prevent root penetration through the system and through a subsequent structure wall. See Law at paragraph [0070].
Although Kawai as modified by Gartland, Coen, Oh, and Law does not expressly teach whether the root-resistant film is attached to an outer surface of the waterproof cloth, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to provide a more compact main body and prevent buildup of debris or contaminants in the main body.
Re Claim 3, Kawai as modified by Gartland, Coen, Oh, and Law teaches that the plantation board is formed of raw cork or carbonized cork or a mixture thereof (see Oh translation at page 14, paragraphs 2 (beginning “Referring to figures 2 and 3,…”) and 5 (beginning “In the meantime,…”)), and the plantation board has multiple planting holes (Oh P; see Oh at figure 4 and translation at page 17, paragraph 1), the planting holes being perforated in a predetermined size and direction (see Oh at figures 3 and 4) and having the plant grown therein (see id. and Oh translation at page 17, paragraph 1), and is integrally formed with a flame-resistant layer (Oh 24; see Oh at figures 3 and 4 and translation at page 15, paragraphs 3-4 (beginning “It is the same…”; ending “is formed.”)) that blocks deformation and combustion by heat on an outer surface thereof. See id.
Re Claim 5, Kawai as modified by Gartland, Coen, Oh, and Law teaches that the main body further includes a reinforcing pipe (Oh 130; see Oh at figure 4 and translation at page 17, paragraphs 1-2) attached between the waterproof cloth and the root-resistant film to increase durability. See id., noting that Oh’s “support bar” 130 increases durability because it increases the structural stability of the system.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai, Gartland, and Coen as applied to claim 1 above, and further in view of Oh.
Re Claim 4, Kawai as modified by Gartland and Coen does not expressly teach a flame-resistant layer.
Oh, similarly directed to a wall landscaping system for easy growth management with automatic watering, which creates a vertical garden on an interior or exterior wall of a structure (see figures 1 and 3 and abstract), the system comprising: a main body (1 in figure 1; or 1, 7, 8 in figure 3) installed to cover the wall to have a plant grown thereon (see figures 1 and 3 and abstract), teaches that it is known in the art for the system to include a flam-resistant layer (24; see figures 3 and 4 and translation at page 15, paragraphs 3-4 (beginning “It is the same…”; ending “is formed.”)) on an outer surface of a plantation board (10, 20; see id.), wherein the flame-resistant layer is composed of 4.5 to 7.5% by weight of borax, 0.5 to 1.2% by weight of boric acid, 0.5 to 1.2% by weight of phosphoric acid, 12 to 25% by weight of phosphoric ester, 1 to 3% by weight of ethyl phosphoric acid, 0.2 to 0.8% by weight of ammonia, and 3 to 8% by weight of ethanol amine, remaining balance of unavoidable impurities, and a solvent. See translation at page 11, paragraph 4 (beginning “The resist printing…”; ending “85 weight%.”) and page 12, paragraph 2 (beginning “The resist printing…”; ending “confirmed by this.”).
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Kawai as modified by Gartland and Coen to have a flame-resistant layer composed of 4.5 to 7.5% by weight of borax, 0.5 to 1.2% by weight of boric acid, 0.5 to 1.2% by weight of phosphoric acid, 12 to 25% by weight of phosphoric ester, 1 to 3% by weight of ethyl phosphoric acid, 0.2 to 0.8% by weight of ammonia, and 3 to 8% by weight of ethanol amine, remaining balance of unavoidable impurities, and a solvent, as taught by Oh, in order to use a known composition of materials to provide a flame-resistant layer to protect the plants and structure wall.
Although Kawai as modified by Gartland, Coen, and Oh expressly teaches borax instead of boron (borax is a composition that includes boron), phosphoric ester instead of phosphate ester, and does not expressly teach whether the solvent is water, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify borax to be boron, phosphoric ester to be phosphate ester, and the solvent to be water, in order to use known substitute components, depending on availability and user preference. Furthermore, although Kawai as modified by Gartland, Coen, and Oh teaches some overlapping ranges for the materials, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the weight percentages of the various claimed components to fall under the claimed ranges, in order to adjust for availability of the chemicals or optimize the weight percentages in a manner most beneficial to plant growth. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai, Gartland, and Coen as applied to claim 1 above, and further in view of Jang, KR 101347037 (document and English-language translation submitted by Applicant on IDS filed 4/1/2022).
Re Claim 10, Kawai as modified by Gartland and Coen does not expressly teach whether the system further includes an auxiliary unit or a billboard as claimed.
Jang, similarly directed to a landscaping system, teaches that it is known in the art to have a billboard (see figures 3 and 4) having a mulching material to which different seeds are embedded (see claim 1) in forms of letters, patterns, and pictures (see id. and figures 3 and 4) to guide information identified by colors of the grown plants. See translation at page 7, paragraph 4 (beginning “The seed designation…”).
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Kawai as modified by Gartland and Coen to have a billboard having a mulching material to which different seeds are embedded in forms of letters, patterns, and pictures to guide information identified by colors of the grown plants, as taught by Jang, in order to provide advertisements or promotional materials in an aesthetically pleasing and green manner. Although Kawai as modified by Gartland, Coen, and Jang does not expressly teach whether the billboard has the different seeds embedded to the main body, such a modification would have been further obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to maximize efficient use of space and ensure the billboard is easily viewable. Having billboards adhered to a main body of a wall landscaping system are known in the art. See, e.g., Silverberg, U.S. Patent Application Publication No. 2013/0180172 A1, at figures 18-22.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642